706 S.E.2d 464 (2011)
In the Matter of Jack Tarpley CAMP.
No. S11Y0633.
Supreme Court of Georgia.
February 28, 2011.
William A. Morrison, Jones, Morrison, Womack & Dearing, P.C., Atlanta, for appellant.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the petition for voluntary surrender of license filed by Jack Tarpley Camp (State Bar No. 105850) pursuant to Bar Rule 4-227(b)(2) prior to the issuance of a Formal Complaint. In the petition, Camp, who has been a member of the State Bar of Georgia since 1975, admits that in November 2010 he pled guilty in the United States District Court for the Northern District of Georgia, Atlanta Division, to aiding and abetting a felon's possession of a controlled substance, see 21 U.S.C. § 844 and 18 U.S.C. § 2; possession of a controlled substance, see 21 U.S.C. § 844(a); and embezzlement/theft of public property, see 18 U.S.C. § 641. The aiding and abetting offense is a felony violation of the United States Code, while the remaining offenses are misdemeanor violations. Although Camp has not yet been sentenced, he filed this petition for voluntary surrender admitting that by virtue of his plea, he will be sentenced and convicted of a felony and, thus, that he violated Rule 8.4(a)(2) of Bar Rule 4-102. Accordingly, Camp requests that this Court accept the voluntary surrender of his license to practice law which he acknowledges is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept Camp's petition.
We have reviewed the record and agree to accept Camp's petition for the voluntary surrender of his license. Accordingly, the name *465 of Jack Tarpley Camp hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Camp is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.